  Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 1 of 38 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

LIGHTHOUSE CONSULTING GROUP,
LLC,

                       Plaintiff,
                                                        CIVIL ACTION NO. 2:19-cv-283
            v.
                                                          JURY TRIAL DEMANDED
JPMORGAN CHASE & CO.,

                       Defendant.


                            PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Lighthouse Consulting Group, LLC (“Plaintiff”), by and through its undersigned

counsel, files this Original Complaint against Defendant JPMorgan Chase & Co. (“Chase” or

“Defendant”) as follows:

                                    NATURE OF THE ACTION

       1.        This is an action for violation of 35 U.S.C. §§ 271(a) and 35 U.S.C. §§ 271(b).

This is a patent infringement action to stop Defendant’s infringement of United States Patent No.

8,590,940 (“the ‘940 patent”) entitled “Ubiquitous Imaging Device Based Check Image Capture”

and United States Patent No. 7,950,698, reissued as US RE44,274 (“the ‘698 patent”) entitled

“Ubiquitous Imaging Device Based Check Image Capture. A true and correct copy of the ‘940

and US RE44,274 (“the ‘698 patent”) patents, (collectively “patents in suit”) are attached hereto

as Exhibit A and Exhibit B, respectively. Plaintiff is the owner by assignment of the ‘940 and ‘698

patents. Plaintiff seeks monetary damages and injunctive relief.

                                              PARTIES

       2.        Plaintiff is a limited liability company having a principal place of business located

at 27 William Fairfield Drive Wenham, MA 01984.


                                               1
  Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 2 of 38 PageID #: 2



          3.    Upon information and belief, Defendant is a corporation organized and existing

under the laws of the State of Delaware with a principal place of business located at 270 Park Ave.

New York, NY 10017. Defendant can be served with process by serving C T Corporation System,

1999 Bryan Street, STE 900, Dallas, Texas 75201. Defendant Chase maintains brick and mortar

offices all over the country including but not limited to the Eastern District of Texas some of which

are located at, 5906 Wesley St, Greenville, TX 75402, 5085 Troup Hwy., Tyler, TX 75707 and

others.

                                   JURISDICTION AND VENUE

          4.    This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 101 et seq., including 35 U.S.C. §§ 271 and 281-285. This Court has

exclusive subject matter jurisdiction over this case for patent infringement under 28 U.S.C. §§

1331 and 1338.

          5.    Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b). Chase is subject to

personal jurisdiction in this district. Additionally, Chase has regular and established places of

business in this district, and upon information and belief, Chase has individually transacted

business in this district and/or committed acts of patent infringement in this district. Defendant

Chase maintains brick and mortar offices all over the country including but not limited to the

Eastern District of Texas some of which are located at, 5906 Wesley St, Greenville, TX 75402,

5085 Troup Hwy., Tyler, TX 75707 and others.

          6.    This Court has personal jurisdiction over Chase. Chase has conducted and does

conduct business within the Eastern District of Texas. Chase, directly or through subsidiaries or

intermediaries (including distributors, retailers, and others), ships, distributes, offers for sale, sells,

and/or advertises (including through its web pages) its products and services (including products




                                                    2
  Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 3 of 38 PageID #: 3



and/or services that infringe the Asserted Patents, as described more particularly below) in the

United States, the State of Texas, and the Eastern District of Texas. Chase, directly and through

subsidiaries or intermediaries (including distributors, retailers, and others), has purposefully and

voluntarily placed one or more infringing products and/or services, as described below, into the

stream of commerce with the expectation that they will be purchased and/or used by consumers in

the Eastern District of Texas. These infringing products and/or services have been and continue to

be purchased and/or used by consumers in the Eastern District of Texas. Chase has committed acts

of patent infringement within the State of Texas and, more particularly, within the Eastern District

of Texas.

                                 THE ASSERTED PATENTS

       7.      This lawsuit asserts causes of action for infringement of United States Patent No.

8,590,940 and United States Patent No. 7,950,698, reissued as US RE44,274.

       8.      On November 26, 2013, the U.S. Patent and Trademark Office duly and legally

issued U.S. Patent No. 8,590,940 (“the ’940 Patent”) entitled, “Ubiquitous Imaging Device Based

Check Image Capture” to Robert P. Popadic, Wenham, John R. Popadic, Thomas E. Gazda, Stuart

J. Lipoff and assigned to Plaintiff, Lighthouse Consulting Group, LLC. Lighthouse Consulting

Group, LLC is the owner by assignment of the ‘940 patent and holds all right, title and interest to

the ‘940 Patent. A true and correct copy of the ‘940 patent is attached as Exhibit A.

       9.      Claim 1 of the ‘940 patent describes, among other things:

             1.        A system for remote depositing of a plurality of negotiable instruments
       comprising:

       a carrier for receiving the plurality of negotiable instruments, the carrier having an
              identifier on a front and back side of the carrier, the identifier being independent of
              data on the negotiable instruments and unique to the carrier, and the carrier being
              designed to permit one front image of all the negotiable instruments, and one back
              image of all the negotiable instruments to be generated;



                                                 3
Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 4 of 38 PageID #: 4



   an imaging device for separately generating and transmitting one electronic front image of
           all the negotiable instruments and one electronic back image of all the negotiable
           instruments and the unique identifier, while the negotiable instruments are secured
           to the carrier;
   a link configured to permit the image device to be in communication with a network for
           directing the front and back electronic images to a remote location for subsequent
           pairing of the front and back images of the negotiable instruments using the unique
           identifier; and
   a receiving unit at the remote location for receiving the separately transmitted front and
           back images of the negotiable instruments, the receiving unit having memory for
           storing the received images and having software designed to break down the
           individual front and back images of all negotiable instruments from the one front
           image of all the negotiable instruments and one back image of all the negotiable
           instruments and subsequently pair the front image of each negotiable instrument
           having the associated unique identifier to a separately received corresponding back
           image of the corresponding negotiable instrument having the associated unique
           identifier, so as to provide a complete image of each negotiable instrument.

   10.    Claim 6 of the ‘940 patent describes, among other things:

         6. a system for remote depositing of a plurality of negotiable instruments
   comprising:

   a carrier for receiving the plurality of negotiable instruments and designed to permit one
           front image of all the negotiable instruments and one back image of all the
           negotiable instruments, when the negotiable instruments are secured to the carrier,
           to be generated, the carrier having an identifier independent of data on the
           negotiable instruments and unique to the carrier, and a surface area for providing
           deposit information;
   an imaging device for separately generating and transmitting one electronic front image of
           all the negotiable instruments one electronic back image of all the negotiable
           instruments and the unique identifier, while the negotiable instruments are secured
           to the carrier;
   a link configured to permit the image device to be in communication with a network for
           directing the front and back electronic images to a remote location for subsequent
           pairing of the front and back images of the negotiable instruments using the unique
           identifier; and
   a receiving unit at the remote location for receiving the separately transmitted front and
           back images of the negotiable instruments, the receiving unit having memory for
           storing the received images and having software designed to break down the
           individual front and back images of all negotiable instruments from the one front
           image of all the negotiable instruments and one back image of all the negotiable
           instruments and subsequently pair the front image of each negotiable instrument
           having the associated unique identifier to a separately received corresponding back
           image of the corresponding negotiable instrument having the associated unique
           identifier, so as to provide a complete image of each negotiable instrument.



                                            4
  Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 5 of 38 PageID #: 5




       11.     The ‘940 Patent is owned by Lighthouse Consulting Group, LLC and the

technology covered by said patent was developed by Lighthouse Consulting Group, LLC, its

predecessors, and/or related companies. To the extent 35 U.S.C. § 287 is determined to be

applicable, Plaintiff is informed and believes its requirements have been satisfied with respect to

the ‘940 patent and is entitled to recover pre-suit damages.

       12.     On May 21, 2011. the U.S. Patent and Trademark Office duly and legally issued

U.S. Patent No. 7,950,698 (“the ’698 Patent”) entitled, “Ubiquitous Imaging Device Based Check

Image Capture” to Robert P. Popadic, John R. Popadic, Thomas E. Gazda, Stuart J. Lipoff and

assigned to Plaintiff, Lighthouse Consulting Group, LLC. Lighthouse Consulting Group, LLC is

the owner by assignment of the ‘698 patent and holds all right, title and interest to the ‘698 patent

reissued as US RE44,274. A true and correct copy of the ‘698 patent reissued as US RE44,274 is

attached as Exhibit B.

       13.     Claim 1 of the ‘698 patent describes, among other things:

             1.          A method for remote depositing of a negotiable instrument, the method
       comprising:

       Providing a carrier designed to permit a front image and a back image of the negotiable
              instrument, when the negotiable instrument is secured to the carrier, to be
              generated;
       Securing the negotiable instrument to the carrier;
       Creating an identifier on a front side and back side of the carrier, the identifier being unique
              to the carrier and associated therewith;
       Generating an electronic image of the front and back of the negotiable instrument along
              with the unique identifier on the carrier while the negotiable instrument is secured
              to the carrier;
       Transmitting the electronic image of the front and back of the negotiable instrument and
              the unique identifier to a remote location; and
       Pairing, at the remote location, the front image of the negotiable instrument having the
              associated unique identifier to a separately received corresponding back image of
              the negotiable instrument having the associated unique identifier, to provide a
              complete image of the negotiable instrument.




                                                  5
  Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 6 of 38 PageID #: 6



       14.     Claim 9 of the ‘698 patent describes, among other things:

             9.        A method for remote depositing of a negotiable instrument, the method
       comprising:

       Providing a carrier designed to permit a front image and a back image of the negotiable
              instrument, when the negotiable instrument is secured to the carrier, to be
              generated;
       Generating an identifier unique to the carrier and associated therewith;
       Providing an area on the surface of the carrier to provide deposit information;
       Securing a the negotiable instrument to the carrier;
       Transmitting the electronic image of the front and back of the carrier along with the
             negotiable instrument and at least the unique identifier associated with the carrier
             to a remote location; and
       Pairing, at the remote location, the front image of the negotiable instrument having the
              associated unique identifier to a separately received corresponding back image of
              the negotiable instrument having the associated unique identifier, to provide a
              complete image of the negotiable instrument.

       15.     The ‘698 Patent is owned by Lighthouse Consulting Group, LLC and the

technology covered by said patent was developed by Lighthouse Consulting Group, LLC, its

predecessors, and/or related companies. To the extent 35 U.S.C. § 287 is determined to be

applicable, Plaintiff is informed and believes its requirements have been satisfied with respect to

the ‘698 patent and is entitled to recover pre-suit damages.

       16.     The Asserted Patents are valid and enforceable.

         UBIQUITOUS IMAGING DEVICE BASED CHECK IMAGE CAPTURE

       17.     The first printed checks are traced to 1762 and British banker Lawrence Childs.

See, http://echeck.org/the-brief-history-of-checking-using-checks-as-for-money/ (last accessed

July 31, 2019).

       18.     Remote deposit was ushered in with the passage of the Check 21 Act, which gave

scanned images of checks the same legal standing as the original paper documents. The primary

reason for the Check 21 Act was to speed up the check clearing process between banks, by allowing


                                                 6
  Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 7 of 38 PageID #: 7



them to exchange check images rather than the original physical checks – but another effect was

to allow the existence of remote deposit.

        19.     At first, remote deposit was mostly geared toward larger businesses, or those that

received especially high numbers of checks every month. That’s because back in 2004-05, the only

way to scan checks for remote deposit was to use a high volume check scanner – an expensive

proposition that only made sense for the largest businesses. Fortunately, it was not long

before lower-priced check scanners (such as the CheXpress CX30, introduced in 2008) became

available, opening the door for smaller businesses to take advantage of the technology as well.

        20.     Most banks at this time still charged a monthly fee between $25-$70 to use RDC.

The introduction of lower-priced check scanners made it possible for some banks and RDC

providers to give the scanners away for free in exchange for a 1 or 2-year commitment – much the

same as mobile phone carriers still do. This marked the start of a 2-3-year period where the service

was useful for most businesses, but still too costly to be attractive to individuals or to those running

home-based microbusinesses.

        21.     Around 2006-2008, many banks and other RDC providers began experimenting

with lower-cost and pay-as-you go remote deposit services and began supporting off-the-shelf

equipment such as flatbed scanners and all-in-one printers. This brought remote deposit within

reach of ever-smaller businesses and some individuals.

        22.     More recently, starting in 2009 and 2010, RDC mobile apps began using

smartphone cameras to capture check images, bypassing PCs and scanners entirely. These apps

were generally free or charged a low per-item fee, and which appealed to individual customers.

However, the manual process and stricter limits on deposits can make them unwieldy for business

use. See, https://www.digitalcheck.com/history-of-rdc/ (Last accessed on July 31, 2019).




                                                   7
  Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 8 of 38 PageID #: 8



       23.        The Check Clearing for the 21st Century Act was signed into law on October 28,

2003 and became effective on October 28, 2004. The “Check 21” Act was intended to allow banks

to exchange images instead of physical checks. Since the original physical checks no longer needed

to be presented, banks could capture images at branches and other locations and allow their

customers to remotely deposit their checks by submitting an image of the check rather than the

physical check itself. However, at the time of the Act, the only way to remotely deposit checks

were with a specialized machine such as a dedicated scanner that was expensive, bulky and built

only for this singular purpose.

       24.        Importantly, the law is clear that a check does not become a “negotiable instrument”

until both sides of the check are accurately paired together either physically or digitally. An

inaccurate pairing could result in an erroneous deposit and rejection of the check for payment by

the check-writer’s bank. Of course, the banking industry cannot risk inaccurate pairing of check

images. The dedicated scanners were able to scan both sides of a check simultaneously and keep

their images paired together, thus assuring the bank of a valid negotiable instrument accurately

deposited in every instance. However, the high cost of such dedicated scanners meant that only

wealthy institutions could afford them, thus severely limiting the field of remote deposit banking.

       25.        Recognizing this new technology, Lighthouse Consulting Group (LCG) invented

the patented technology that allowed for remote deposit capture (RDC) to be applied without

dedicated scanners.

       26.        Below is a timeline of events that occurred subsequent to the Check 21 Act being

enacted.

             a.   10-28-04: Check 21 Act becomes effective
             b.   10-17-05: LCG provisional application filed
             c.   10-16-06: LCG ‘698 patent application filed
             d.   2009: first RDC mobile app



                                                   8
  Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 9 of 38 PageID #: 9



             e. 04-15-11: LCG ‘940 patent application filed.
             f. 05-31-11: LCG ‘698 patent issues.
             g. 11-26-13: LCG ‘940 patent issues.

       27.      The LCG patents are patent eligible under 35 U.S.C. §101 because the claimed

“unique identifier” provides a technical solution to a technical problem.

       28.      In addition to keeping the front and back images of the check paired, the dedicated

scanner by its physical control of the check assured that the image made was of all of the check

and only of the check; and that the image was of the quality needed for submission for clearing

under Check 21. The Lighthouse Consulting Group, LLC ‘940 patent teaches how an ubiquitous

imaging device can be used to insure a complete image of needed quality of the check; and then

extract (break down) the check front and back images from the larger images made. These are

technical advances over the prior art and enable functionality not previously available to ubiquitous

imaging devices, such as fax machines and mobile phones (when smart phones became available

in 2007, after the filing of the provisional patent application in 2005).

       29.      Without accuracy, there is simply no remote deposit checking industry. Without

security, there is simply no banking industry. It is important to note that the Check 21 Act makes

no mention of the identifiers – the banks did not know that the advent of remote deposit capture

depended on Lighthouse Consulting Group, LLC’s technical advance.

       30.      At the time of the Check 21 Act, the computer technology that was able to practice

electronic deposit banking was limited to only specialized machines such as dedicated scanners,

which did not need identifiers. By using identifiers on the front and back of check images, the

industry was able “to overcome a problem specifically arising in the realm of computer networks.”

Without identifiers, remote deposit capture would only be possible by the few wealthy institutions

which could afford a dedicated scanner. Importantly, before electronic banking via computers,




                                                  9
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 10 of 38 PageID #: 10



banks had no need to include front and back identifiers in the physical deposit of checks.

Accordingly, this novel concept is a technical innovation born out of necessity to assure both

accuracy and security in the computer realm.

         31.   Mitek reports that major banks save $3.88 with each mobile check deposit

compared to a teller deposit. See, https://www.retaildive.com/ex/mobilecommercedaily/mobile-

users-deposit-over-40-billion-in-checks-via-mobile-mitek. (Last accessed July 31, 2019).

         32.   According to the 2016 Federal Reserve Payment Study, Americans wrote 17.3B

checks in 2016. See, https://www.natmc.org/assets/files/mediaLibrary/FR-Payments-Study-

2016_web_final%5B30655%5D.pdf (Last accessed July 30, 2019).

         33.   Mitek provides Chase’s, mobile imaging technology. See,

https://nypost.com/2016/07/12/this-guy-just-saved-big-banks-on-wall-street-620m/ (Last

accessed August 21, 2019).

         34.   According to the U.S. Federal Deposit Insurance Corporation, there were

6,799 FDIC-insured     commercial      banks     in    the   USA     as    of   February    2014. See,

https://corporatefinanceinstitute.com/resources/careers/companies/top-banks-in-the-usa/            (Last

accessed July 30, 2019).

         35.   Chase   is    listed   as   the   largest     bank   in    the   United   States.    See,

https://www.bankrate.com/banking/americas-top-10-biggest-banks/ (Last accessed August 21,

2019).

         36.   Chase introduced mobile checking deposit functionality in their mobile banking

application on or about July 2010. See, https://phys.org/news/2010-07-banking-deposit-smart-

phone-photo.html (Last accessed August 21, 2019).




                                                  10
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 11 of 38 PageID #: 11



         COUNT I – PATENT INFRINGEMENT OF U.S. PATENT NO. 8,590,940

       37.     Plaintiff refers to and incorporates herein the allegations of Paragraphs 1-36 above.

       38.     The ‘940 patent was duly and legally issued by the United States Patent and

Trademark Office on November 26, 2013 after full and fair examination. Plaintiff is the owner by

assignment of the ‘940 patent and possesses all rights of recovery under the ‘940 patent, including

the exclusive right to sue for infringement and recover past damages and obtain injunctive relief.

       39.     Defendant owns, uses, operates, advertises, controls, sells, and/or otherwise

provides systems and methods that infringe the ‘940 patent. The ‘940 patent provides, among

other things, “A system for remote depositing of a plurality of negotiable instruments comprising:

a carrier for receiving the plurality of negotiable instruments, the carrier having an identifier on a

front and back side of the carrier, the identifier being independent of data on the negotiable

instruments and unique to the carrier, and the carrier being designed to permit one front image of

all the negotiable instruments, and one back image of all the negotiable instruments to be

generated; an imaging device for separately generating and transmitting one electronic front image

of all the negotiable instruments and one electronic back image of all the negotiable instruments

and the unique identifier, while the negotiable instruments are secured to the carrier; a link

configured to permit the image device to be in communication with a network for directing the

front and back electronic images to a remote location for subsequent pairing of the front and back

images of the negotiable instruments using the unique identifier; and a receiving unit at the remote

location for receiving the separately transmitted front and back images of the negotiable

instruments, the receiving unit having memory for storing the received images and having software

designed to break down the individual front and back images of all negotiable instruments from

the one front image of all the negotiable instruments and one back image of all the negotiable




                                                 11
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 12 of 38 PageID #: 12



instruments and subsequently pair the front image of each negotiable instrument having the

associated unique identifier to a separately received corresponding back image of the

corresponding negotiable instrument having the associated unique identifier, so as to provide a

complete image of each negotiable instrument.”

       40.       Defendant has been and is now infringing the ‘940 Patent in the State of Texas, in

this judicial district, and elsewhere in the United States, by, among other things, directly and/or

indirectly or through intermediaries, making, using, importing, testing, providing, supplying,

distributing, selling, and/or offering for sale systems (including, without limitation, the

Defendant’s products including the Chase Mobile Checking Application identified herein as the

“Accused Instrumentality”) that provide a system for depositing checks via an image capture

device coupled with an electronic transmission means, utilizing a carrier including a feature to

permit alignment of the check in a specified manner, receiving front and bank images of the

deposited check by the bank server, pairing the front and back images of the deposited check for

purposes of depositing the check into the user’s bank account, covered by one or more claims of

the ‘940 patent to the injury of Lighthouse Consulting Group, LLC. Defendant is directly and/or

indirectly infringing, literally infringing, and/or infringing the ‘940 patent under the doctrine of

equivalents. Defendant is thus liable for infringement of the ‘940 patent pursuant to 35 U.S.C. §

271.

       41.       Defendant has had knowledge of the ‘940 patent and has had specific intent to

infringe the ‘940 patent. In 2007, Defendant signed a Non-Disclosure Agreement with Plaintiff to

discuss the ‘940 and ‘698 patents and thereafter, Defendant reviewed a presentation containing

references to the patents in suit that was sent to Defendant by Lighthouse Consulting Group, LLC.

See Exhibit C.




                                                 12
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 13 of 38 PageID #: 13




See Exhibit C.

        42.      Defendant ended these discussions for unknown reasons to Plaintiff. Later, Plaintiff

discovered Defendant’s Mobile Check Deposit Application and started preparing to file this law

suit.

        43.      Chase infringes Independent Claim 1 by having a system for remote depositing of

a plurality of negotiable instruments comprising:




                                                  13
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 14 of 38 PageID #: 14




Source: https://www.chase.com/digital/mobile-deposits (Last accessed August 21, 2019). Chase has a mobile check
deposit system. (Screenshot taken August 21, 2019).

The following element of Claim 1 is infringed by the Doctrine of Equivalents.

a carrier for receiving the plurality of negotiable instruments, the carrier having an identifier on
a front and back side of the carrier, the identifier being independent of data on the negotiable
instruments and unique to the carrier, and the carrier being designed to permit one front image of
all the negotiable instruments, and one back image of all the negotiable instruments to be
generated;




Source: https://www.youtube.com/watch?v=o6NWAzyJIow (Last accessed August 21, 2019). Screenshot taken
from the video located at the URL listed. Chase’s mobile app is involved in a number of claim elements. It is the
equivalent of the carrier when it receives the checks for imaging, assigns a unique identifier to the imaging to be
done, is designed to permit one front and back image of the checks, and permits alignment of the check in a specific
manner for imaging. The mobile app also does the elements of imaging of fronts and backs of checks and separate
transmission of those images. (Screenshot taken August 21, 2019).

The following elements of Claim 1 are literally infringed.



                                                        14
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 15 of 38 PageID #: 15



an imaging device for separately generating and transmitting one electronic front image of all
the negotiable instruments and one electronic back image of all the negotiable instruments and
the unique identifier, while the negotiable instruments are secured to the carrier;




Source: https://www.gobankingrates.com/banking/banks/chase-mobile-app-review/ (Last accessed August 21,
2019) (Last accessed August 21, 2019). The screenshots show the mobile phone is being used as an imaging device
and that the front and back of the check are imaged separately. The horizontal images show the check supported on
the surface and include the surface in the image. (Screenshot taken August 21, 2019).

a link configured to permit the image device to be in communication with a network for directing
the front and back electronic images to a remote location for subsequent pairing of the front and
back images of the negotiable instruments using the unique identifier; and a receiving unit at the
remote location for receiving the separately transmitted front and back images of the negotiable



                                                       15
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 16 of 38 PageID #: 16



instruments, the receiving unit having memory for storing the received images and having software
designed to break down the individual front and back images of all negotiable instruments from
the one front image of all the negotiable instruments and one back image of all the negotiable
instruments and subsequently pair the front image of each negotiable instrument having the
associated unique identifier to a separately received corresponding back image of the
corresponding negotiable instrument having the associated unique identifier, so as to provide a
complete image of each negotiable instrument.




Source: https://www.gobankingrates.com/banking/banks/chase-mobile-app-review/ (Last accessed August 21,
2019) (Last accessed August 21, 2019). Screen shot of a deposit receipt shows: 1) the images have been received by
the bank, 2) the images of the check front and back have been broken down from the captured images, and 3) the
images have been paired using a unique identifier, as they were separately transmitted. (Screenshot taken August 21,
2019).



Chase literally infringes Dependent Claim 3:


                                                        16
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 17 of 38 PageID #: 17




wherein the carrier further includes a feature to permit alignment of the negotiable instrument in
a specified manner.




 Source: https://www.gobankingrates.com/banking/banks/chase-mobile-app-review/ (Last accessed August 21,
 2019). Screenshot taken from the video located at the URL listed. Screenshot shows a feature to permit alignment
 of the negotiable instrument in a specified manner. (Screenshot taken August 21, 2019).

Chase directly infringes Dependent Claims 4 and 5:

Wherein the negotiable instrument is a check or deposit slip.




                                                      17
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 18 of 38 PageID #: 18




Source: https://www.gobankingrates.com/banking/banks/chase-mobile-app-review/ (Last accessed August 21,
2019) (Last accessed August 21, 2019). Screen shot shows a check is being deposited. (Screenshot taken August 21,
2019).

Wherein the image device includes a device designed to transmit electronic data, other image
devices compatible with ITU-T recommendations T.30 or T.4, other communications protocols
compatible with banking industry standards, or combination thereof.




                                                       18
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 19 of 38 PageID #: 19




Source: https://www.gobankingrates.com/banking/banks/chase-mobile-app-review/ (Last accessed August 21,
2019). Screen shots showing receipt of images by the Bank. (Screenshot taken August 21, 2019).

        44.     Defendant also infringes under 35 U.S.C. § 271(b) by inducing infringement of the

‘940 patent in the State of Texas, literally or under the doctrine of equivalents, in this judicial

district, and elsewhere in the United States, by, among other things, advising, encouraging, or

otherwise inducing others to perform the steps and/or operate the systems claimed by the ‘940

patent to the injury of Plaintiff. Defendant actively instructs their customers to use the Accused

Instrumentality in a way that infringes the ‘940 patent. Since at least the filing date of this


                                                     19
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 20 of 38 PageID #: 20



Complaint, Defendant has had knowledge of the ‘940 patent, and by continuing the actions

described herein, has specific intent to induce infringement of the ‘940 patent pursuant to 35 U.S.C.

§ 271(b).

         45.   Specifically, Defendant advertises the Accused Instrumentality to its Customers,

and instructs its Customers to operate the Accused Instrumentality in a way that infringes, such

that when Defendant’s Customers follow Defendant’s instructions, the ‘940 patent is infringed.

         46.   Since August 23, 2007, Defendant has had knowledge of the ‘940 patent pursuant

to 35 U.S.C. § 271(b), and by continuing the actions described above, by continuing to sell the

Accused Instrumentality and instruct their customers to use the Accused Instrumentality in an

infringing manner, Defendant has had specific intent to induce infringement of the ‘940 patent

pursuant to 35 U.S.C. § 271(b). See Exhibit C.

         47.   Defendant’s customers use the Accused Instrumentality as instructed by Defendant

and in some cases as set up and installed by Defendant, and in doing so, complete all elements in

at least Claims 1, 3, 4, 5, 6, 8, 9, and 10 of the ‘940 patent making Defendant’s customers direct

infringers of the ‘940 patent. Defendant specifically intended for its customers to infringe the ‘940

patent because Defendant continues to advertise and provide to its customers manuals and product

information on their website that when followed necessarily infringe the ‘940 patent.

         48.   Defendant instructs its customers, such that when Defendant’s customers follow

Defendant’s instructions, each of said customers necessarily use the Accused Instrumentality in an

infringing manner as claimed in the ‘940 patent making Defendant’s customers direct infringers

of the ‘940 patent. See https://www.chase.com/digital/mobile-deposits (Last accessed August 21,

2019).




                                                 20
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 21 of 38 PageID #: 21



        49.     Defendant also infringes under 35 U.S.C. § 271(c) by contributing to infringement

of the ‘940 patent in the State of Texas, literally or under the doctrine of equivalents, in this judicial

district, and elsewhere in the United States, by, among other things, offering for sale, selling, or

importing the Accused Instrumentality, and advising, encouraging, and contributing so that others

can use the systems and methods claimed by the ‘940 patent to the injury of Plaintiff.

        50.     Specifically, Pursuant to 35 U.S.C. § 271(c), Defendant advertises, sells, and

provides the Accused Instrumentality to its customers, and instructs its customers, such that when

Defendant’s customers follow Defendant’s instructions, each of said customers necessarily

infringe one or more systems claimed in the ‘940 patent making Defendant’s customers direct

infringers of the ‘940 patent.

        51.     The Accused Instrumentality that Defendant provides to its customers are designed

specifically for use by their customers in an infringing manner. The functionality described in the

‘940 patent is necessary for the accused instrumentality provided by Defendant to its customers to

work for its advertised purpose. See https://www.chase.com/digital/mobile-deposits (Last

accessed August 21, 2019).

        52.     There is no substantial non-infringing use for the Accused Instrumentalities

because the accused instrumentality is especially made or adapted for use by its customers to

infringe the ‘940 patent.

        53.     Defendant continues advising, encouraging, contributing, or otherwise inducing

others to use the systems claimed by the ‘940 patent to the injury of Plaintiff. Since at least August

23, 2007, Defendant has had knowledge of the ‘940 patent, and by continuing the actions described

above, has specific intent to induce infringement of the ‘940 patent pursuant to 35 U.S.C. § 271(b),

and has further contributed to said infringement of the ‘940 patent by their customers by providing




                                                   21
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 22 of 38 PageID #: 22



them with the Accused Instrumentalities so that their customers could directly infringe the ‘940

patent pursuant to 35 U.S.C. § 271(c). See Exhibit C. Specifically, Defendant instructs their

customers who visit their various branches to download the mobile banking application and

teaches them how to perform mobile check deposits. Sometimes these mobile check deposit

transactions happen inside their various branches at the instruction of Chase employees.

        COUNT II – PATENT INFRINGEMENT OF U.S. PATENT NO. 7,950,698

       54.     Plaintiff refers to and incorporates herein the allegations of Paragraphs 1-53 above.

       55.     The ‘698 patent was duly and legally issued by the United States Patent and

Trademark Office on May 21, 2011 after full and fair examination. Plaintiff is the owner by

assignment of the ‘698 patent and possesses all rights of recovery under the ‘698 patent, including

the exclusive right to sue for infringement and recover past damages and obtain injunctive relief.

       56.     Defendant owns, uses, operates, advertises, controls, sells, and/or otherwise

provides systems and methods that infringe the ‘698 patent. The ‘698 patent provides, among

other things, “a method or corresponding apparatus for remote transmission of a negotiable

instrument. In an example embodiment, the process provides a carrier that secures a negotiable

instrument. Next, the process creates a unique identifier, associated with the carrier, and generates

an electronic image of the negotiable instrument. After generating the electronic image, the process

transmits the electronic image of the negotiable instrument and the unique identifier to a remote

location. The negotiable instrument may be transmitted via a fax, a scanner, a device designed to

transmit electronic data, other image device compatible with ITU-T recommendations T.30 or T.4,

or combination thereof. The process may also verify the negotiable instrument has a valid

endorsement, verify image quality of the electronic image to ensure compliance with financial

industry standards, or validate any received security information”.




                                                 22
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 23 of 38 PageID #: 23



       57.     Defendant has been and is now infringing the ‘698 Patent in the State of Texas, in

this judicial district, and elsewhere in the United States, by, among other things, directly and/or

indirectly or through intermediaries, making, using, importing, testing, providing, supplying,

distributing, selling, and/or offering for sale systems (including, without limitation, the

Defendant’s products including the Chase Mobile Checking Application identified herein as the

“Accused Instrumentality”) that provide a method for depositing checks via an image capture

device coupled with an electronic transmission means, utilizing a carrier including a feature to

permit alignment of the check in a specified manner, receiving front and bank images of the

deposited check by the bank server, pairing the front and back images of the deposited check for

purposes of depositing the check into the user’s bank account, covered by one or more claims of

the ‘698 patent to the injury of Lighthouse Consulting Group, LLC. Defendant is directly and/or

indirectly infringing, literally infringing, and/or infringing the ‘698 patent under the doctrine of

equivalents. Defendant is thus liable for infringement of the ‘698 patent pursuant to 35 U.S.C. §

271.

       58.     Defendant has had knowledge of the ‘698 patent and has had specific intent to

infringe the ‘698 patent. In 2007, Defendant signed a Non-Disclosure Agreement with Plaintiff to

discuss the ‘698 patent. Shortly thereafter, Defendant reviewed a presentation containing

references to the patents in suit that was sent to Defendant by Lighthouse Consulting Group, LLC.

See Exhibit C. Defendant ended these discussions for unknown reasons to Plaintiff. Later, Plaintiff

discovered Defendant’s Mobile Check Deposit Application and started preparing to file this law

suit. Chase infringes Independent Claim 1 by having a method for remote depositing of a

negotiable instrument, the method comprising:




                                                23
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 24 of 38 PageID #: 24




Source: https://www.chase.com/digital/mobile-deposits (Last accessed August 21, 2019). Chase has a mobile check
deposit system. (Screenshot taken August 21, 2019).

The following element of Claim 1 is infringed by the Doctrine of Equivalents.

Providing a carrier designed to permit a front image and a back image of the negotiable
instrument, when the negotiable instrument is secured to the carrier, to be generated;




                                                      24
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 25 of 38 PageID #: 25




Source: https://www.gobankingrates.com/banking/banks/chase-mobile-app-review/ (Last accessed August 21,
2019). (Last accessed August 21, 2019). Screenshot taken from the video located at the URL listed. Chase’s mobile
app is involved in a number of claim elements. It is the equivalent of the carrier when it receives the checks for
imaging, assigns a unique identifier to the imaging to be done, is designed to permit one front and back image of the
checks, and permits alignment of the check in a specific manner for imaging. The mobile app also does the elements
of imaging of fronts and backs of checks and separate transmission of those images. Screenshot taken from the video
located at the URL listed. Screen shot shows a feature to permit alignment of the negotiable instrument in a
specified manner. (Screenshot taken August 21, 2019).

The following elements of Claim 1 are literally infringed.

Securing the negotiable instrument to the carrier.



                                                         25
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 26 of 38 PageID #: 26




 Source: https://www.gobankingrates.com/banking/banks/chase-mobile-app-review/ (Last accessed August 21,
 2019). (Last accessed August 21, 2019). Screenshot taken from the video located at the URL listed. Screen shot
 shows a feature to permit alignment of the negotiable instrument in a specified manner. (Screenshot taken August
 21, 2019).

Creating an identifier on a front side and back side of the carrier, the identifier being unique to
the carrier and associated therewith.




                                                      26
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 27 of 38 PageID #: 27




Source: https://www.gobankingrates.com/banking/banks/chase-mobile-app-review/ (Last accessed August 21,
2019). (Last accessed August 21, 2019). The screenshots show the mobile phone is being used as an imaging device
and that the front and back of the check are imaged separately. The horizontal images show the check supported on
the surface and include the surface in the image. Upon information and belief, each check image is transmitted in a
data packet containing the user’s account number, amount of the check, check number and a designation of “front”
or “bank” to indicate which side of the check is being transmitted. After both check images are transmitted
separately the check images received by Chase’s server where the “front” and “back” check images are combined to
make a negotiable instrument pursuant to statute. (Screenshot taken August 21, 2019).

Generating an electronic image of the front and back of the negotiable instrument along with the
unique identifier on the carrier while the negotiable instrument is secured to the carrier.




                                                        27
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 28 of 38 PageID #: 28




Source: https://www.gobankingrates.com/banking/banks/chase-mobile-app-review/ (Last accessed August 21,
2019). (Last accessed August 21, 2019). The screenshots show the mobile phone is being used as an imaging device
and that the front and back of the check are imaged separately. The horizontal images show the check supported on
the surface and include the surface in the image. (Screenshot taken October 29, 2018).

Transmitting the electronic image of the front and back of the negotiable instrument and the unique
identifier to a remote location; and




                                                       28
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 29 of 38 PageID #: 29




Source: https://www.gobankingrates.com/banking/banks/chase-mobile-app-review/ (Last accessed August 21,
2019). (Last accessed August 21, 2019). Screen shot of a deposit receipt shows: 1) the images have been received by
the bank, 2) the images of the check front and back have been broken down from the captured images, and 3) the
images have been paired using a unique identifier, as they were separately transmitted. (Screenshot taken August 21,
2019).

Pairing, at the remote location, the front image of the negotiable instrument having the associated
unique identifier to a separately received corresponding back image of the negotiable instrument
having the associated unique identifier, to provide a complete image of the negotiable instrument.




                                                        29
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 30 of 38 PageID #: 30




Source: https://www.gobankingrates.com/banking/banks/chase-mobile-app-review/ (Last accessed August 21,
2019). (Last accessed August 21, 2019). Screen shot of a deposit receipt shows: 1) the images have been received by
the bank, 2) the images of the check front and back have been broken down from the captured images, and 3) the
images have been paired using a unique identifier, as they were separately transmitted. Upon information and belief,
each check image is transmitted in a data packet containing the user’s account number, amount of the check, check
number and a designation of “front” or “bank” to indicate which side of the check is being transmitted. After both
check images are transmitted separately the check images received by Chase’s server where the “front” and “back”
check images are combined to make a negotiable instrument pursuant to statute. (Screenshot taken August 21,
2019).

Chase Fargo literally infringes Dependent Claim 3:

wherein the carrier further includes a feature to permit alignment of the negotiable instrument in
a specified manner.


                                                        30
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 31 of 38 PageID #: 31




Source: https://www.gobankingrates.com/banking/banks/chase-mobile-app-review/ (Last accessed August 21,
2019). (Last accessed August 21, 2019). Screen shot shows feature to permit alignment in a specified manner.
(Screenshot taken August 21, 2019).

Chase directly infringes at least Dependent Claims 5 and 6:

The method of claim 1 wherein, in the step of securing, the negotiable instrument is a check or
deposit slip.




                                                       31
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 32 of 38 PageID #: 32




Source: https://www.gobankingrates.com/banking/banks/chase-mobile-app-review/ (Last accessed August 21,
2019). (Last accessed August 21, 2019). Screen shot shows a check is being deposited. (Screenshot taken August
21, 2019).

The method of claim 1 wherein the step of transmitting includes using one of a fax, a scanner, a
device designed to transmit electronic data, other image device compatible with ITU-T
recommendations T.30 or T.4, other communications protocols compatible with banking industry
standards, or combination thereof.




                                                       32
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 33 of 38 PageID #: 33




Source: https://www.gobankingrates.com/banking/banks/chase-mobile-app-review/ (Last accessed August 21, 2019).
(Last accessed August 21, 2019). Screen shots showing receipt of images by the Bank. (Screenshot taken August 21,
2019).

        59.      Defendant also infringes under 35 U.S.C. § 271(b) by inducing infringement of the

‘698 patent in the State of Texas, literally or under the doctrine of equivalents, in this judicial

district, and elsewhere in the United States, by, among other things, advising, encouraging, or

otherwise inducing others to perform the steps and/or operate the systems claimed by the ‘698

patent to the injury of Plaintiff. Defendant actively instructs their customers to use the Accused




                                                       33
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 34 of 38 PageID #: 34



Instrumentality in a way that infringes the ‘698 patent. Since at least the filing date of this

Complaint, Defendant has had knowledge of the ‘698 patent, and by continuing the actions

described herein, has specific intent to induce infringement of the ‘698 patent pursuant to 35 U.S.C.

§ 271(b).

       60.     Specifically, Defendant advertises the Accused Instrumentality to its Customers,

and instructs its Customers to operate the Accused Instrumentality in a way that infringes, such

that when Defendant’s Customers follow Defendant’s instructions, the ‘698 patent is infringed.

       61.     As discussed, Defendant has had knowledge of the ‘698 patent since at least 2007.

See Exhibit C. Pursuant to 35 U.S.C. § 271(b), by continuing the actions described above, by

continuing to sell the Accused Instrumentality and instruct their customers to use the Accused

Instrumentality in an infringing manner, Defendant has had specific intent to induce infringement

of the ‘698 patent.

       62.     Defendant’s customers use the Accused Instrumentality as instructed by Defendant

and in some cases as set up and installed by Defendant, and in doing so, complete all elements in

at least Claims 1, 5, 6, 9, 13 and 14 of the ‘698 patent making Defendant’s customers direct

infringers of the ‘698 patent. Defendant specifically intended for its customers to infringe the ‘698

patent because Defendant continues to advertise and provide to its customers manuals and product

information on their website that when followed necessarily infringe the ‘698 patent.

       63.     Defendant instructs its customers, such that when Defendant’s customers follow

Defendant’s instructions, each of said customers necessarily use the Accused Instrumentality in an

infringing manner as claimed in the ‘698 patent making Defendant’s customers direct infringers

of the ‘698 patent. See https://www.chase.com/digital/mobile-deposits (Last accessed August 21,

2019). Chase has a mobile check deposit system. (Screenshot taken August 21, 2019).




                                                 34
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 35 of 38 PageID #: 35



        64.     Defendant also infringes under 35 U.S.C. § 271(c) by contributing to infringement

of the ‘698 patent in the State of Texas, literally or under the doctrine of equivalents, in this judicial

district, and elsewhere in the United States, by, among other things, offering for sale, selling, or

importing the Accused Instrumentality, and advising, encouraging, and contributing so that others

can use the methods claimed by the ‘698 patent to the injury of Plaintiff.

        65.     Specifically, pursuant to 35 U.S.C. § 271(c), Defendant advertises, sells, and

provides the Accused Instrumentality to its customers, and instructs its customers, such that when

Defendant’s customers follow Defendant’s instructions, each of said customers necessarily

infringe one or more methods claimed in the ‘698 patent making Defendant’s customers direct

infringers of the ‘698 patent. See https://www.chase.com/digital/mobile-deposits (Last accessed

August 21, 2019). Chase has a mobile check deposit system. (Screenshot taken August 21, 2019).

        66.     The Accused Instrumentality that Defendant provides to its customers are designed

specifically for use by their customers in an infringing manner. The functionality described in the

‘698 patent is necessary for the accused instrumentality provided by Defendant to its customers to

work for its advertised purpose.

        67.     There is no substantial non-infringing use for the Accused Instrumentalities

because the accused instrumentality is especially made or adapted for use by its customers to

infringe the ‘698 patent. The mobile deposit functionality in Defendant’s mobile banking

application was specifically designed to operate in a manner that infringes the ‘698 patent and the

‘940 patent and does not operate in any way that does not infringe these two patents.

        68.     Defendant continues advising, encouraging, contributing, or otherwise inducing

others to use the systems claimed by the ‘698 patent to the injury of Plaintiff. Since at least August

23, 2007, Defendant has had knowledge of the ‘698 patent, and by continuing the actions described




                                                   35
 Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 36 of 38 PageID #: 36



above, has specific intent to induce infringement of the ‘698 patent pursuant to 35 U.S.C. § 271(b),

and has further contributed to said infringement of the ‘698 patent by their customers by providing

them with the Accused Instrumentalities so that their customers could directly infringe the ‘698

patent pursuant to 35 U.S.C. § 271(c). See Exhibit C.

        69.      Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        70.      To the extent 35 U.S.C. § 287 is determined to be applicable, Plaintiff is informed

and believes its requirements have been satisfied with respect to the ‘940 and ‘698 patents.

        71.      Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

a result of the Defendant’s wrongful acts in an amount subject to proof at trial, which, by law,

cannot be less than a reasonable royalty, together with interest and costs as fixed by this Court

under 35 U.S.C. § 284.

        72.      This case is an exceptional case and Plaintiff is entitled to three times its damages

and attorney’s fees due in part to Defendant’s pre-suit notice of the patents in suit in this case and

the resulting egregious conduct of designing, using, marketing, selling and providing the accused

instrumentality to Defendant’s customers, pursuant to 35 U.S.C. § 284 and 35 U.S.C § 285.

                                          JURY DEMAND

                 Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules of

Civil Procedure.

                                      PRAYER FOR RELIEF

        Plaintiff respectfully requests that the Court find in its favor and against the Defendant, and

that the Court grant Plaintiff the following relief:

              A. a judgment that Defendant directly and/or indirectly infringes one or more
                 claims of the ‘940 and ‘698 patent;



                                                  36
Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 37 of 38 PageID #: 37




         B. award Plaintiff damages in an amount adequate to compensate Plaintiff for
            Defendant’s infringing products’ infringement of the claims of the ‘940 and ‘698
            patent, but in no event less than a reasonable royalty, supplemental damages and
            enhanced damages for any continuing post-verdict infringement until entry of the
            final judgment with an accounting as needed, under 35 U.S.C. § 284;

         C. aware Plaintiff enhanced damages of 3 times the amount of the final judgement for
            Defendant’s pre-suit knowledge of the ‘940 and ‘698 patents and willful
            infringement of the ‘940 and ‘698 patents pursuant to 35 U.S.C. § 284;

         D. a permanent injunction pursuant to 35 U.S.C. § 283, enjoining Defendant and their
            officers, directors, agents, servants, affiliates, employees, divisions, branches,
            subsidiaries, parents, and all others acting in active concert therewith from
            infringement, inducing the infringement of, or contributing to the infringement of
            the ‘940 and ‘698 patents, or such other equitable relief the Court determines is
            warranted;

         E. award Plaintiff pre-judgment interest and post-judgment interest on the damages
            awarded, including pre-judgment interest, pursuant to 35 U.S.C. § 284, from the
            date of each act of infringement of the ‘940 and ‘698 patent by Defendant to the
            day a damages judgment is entered, and an award of post-judgment interest,
            pursuant to 28 U.S.C. § 1961, continuing until such judgment is paid, at the
            maximum rate allowed by law; and an accounting of all damages not presented at
            trial;

         F. a judgment and order finding this to be an exceptional case and requiring defendant
            to pay the costs of this action (including all disbursements), and attorneys’ fees
            pursuant to 35 U.S.C. § 285;

         G. award a compulsory future royalty for the ‘940 and ‘698 patent; and award such
            further relief as the Courts deems just and proper.

Dated: August 22, 2019                            Respectfully submitted,

                                                  By: /s/ Austin Hansley
                                                  HANSLEY LAW FIRM, PLLC
                                                  Austin Hansley
                                                  Texas Bar No.: 24073081
                                                  Paul O’Finan
                                                  Texas Bar No.: 24027376
                                                  13355 Noel Rd. STE 1100
                                                  Dallas, Texas 75240
                                                  Telephone: (972) 528-9321 Ext. 1000
                                                  Facsimile: (972) 370-3559
                                                  Email: ahansley@hansleyfirm.com



                                             37
Case 2:19-cv-00283-JRG Document 1 Filed 08/22/19 Page 38 of 38 PageID #: 38



                                         Email: pofinan@hansleyfirm.com
                                         www.hansleyfirm.com
                                         ATTORNEYS FOR PLAINTIFF
                                         LIGHTHOUSE CONSULTING GROUP,
                                         LLC




                                    38
